      Case: 4:18-cv-00181-SA-JMV Doc #: 46 Filed: 06/24/19 1 of 3 PageID #: 336



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

KWAITEL JACKSON                                                               PLAINTIFF

VS.                                                           CAUSE NO. 4:18CV181-SA-JMV

CITY OF LELAND, LELAND POLICE DEPARTMENT;
MAYOR KENNY THOMAS, Individually and in his Official
Capacity; CHIEF BILLY BARBER, Individually and in his
Official Capacity; OFFICER COREY WEATHERSPOON,
Individually and in his Official Capacity, and DEFENDANTS
ROBERT L. COMBS, in his Individual and Official Capacity,
and KAYLAN M. JAMES, in his Individual and Official Capacity                  DEFENDANTS

               REBUTTAL SUPPORTING DISMISSAL OF FEDERAL CLAIMS
                     AND/OR JUDGMENT ON THE PLEADINGS

       NOW COME Defendants, City of Leland, Leland Police Department, Mayor Kenny

Thomas, Individually and in his Official Capacity, and Chief Billy Barber, Individually and in his

Official Capacity, by and through counsel, and file this Rebuttal Supporting Dismissal and/or

Judgment on the Pleadings as to claims arising under federal law, to-wit:

       1. Plaintiff does not dispute dismissal of the Leland Police Department, Chief Billie Barber,

and Mayor Kenny Thomas.

       2.      Plaintiff further urges the Court to require the still unserved individual defendants,

Robert L. Combs and Kaylan M. James, to file appropriate qualified immunity motions.

Respectfully, that is not in the movant’s power as the newly added individuals have yet to be served.

Moreover, by simply raising the same beginning with, but not limited to, their answer upon service

as provided by Fed. R. Civ. Proc. 8(c).1



       1
           Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009)(Collective examples).

                                                  1
      Case: 4:18-cv-00181-SA-JMV Doc #: 46 Filed: 06/24/19 2 of 3 PageID #: 337



       NOW, THEREFORE, these Defendants respectfully pray that this Court dismiss the Leland

Police Department, Chief Billy Barber, and Mayor Kenny Thomas and hereafter be listed as

terminated on the docket of this case pursuant to Fed. R. Civ. P. 12(e) with the instant Complaint

dismissed as to them.

       RESPECTFULLY SUBMITTED this the 24th day of June, 2019.

                                               JACKS GRIFFITH LUCIANO, P.A.

                                         By:     /s/ Daniel J. Griffith
                                               Daniel J. Griffith, MS Bar No. 8366
                                               Attorney for Defendants City of Leland, Leland Police
                                               Department, Mayor Kenny Thomas, Individually and
                                               in his Official Capacity, and Chief Billy Barber,
                                               Individually and in his Official Capacity

Of Counsel:

Jacks | Griffith | Luciano, P.A.
P. O. Box 1209
150 North Sharpe Avenue
Cleveland, MS 38732
t 662-843-6171
f 662-843-6176
Email: dgriffith@jlpalaw.com
www.jlpalaw.com




                                                  2
      Case: 4:18-cv-00181-SA-JMV Doc #: 46 Filed: 06/24/19 3 of 3 PageID #: 338



                               CERTIFICATE OF SERVICE

        I, Daniel J. Griffith, counsel for Defendants, in the above case, do hereby certify that I have
this day caused a true and correct copy of the above and foregoing Rebuttal Supporting Motion to
Dismiss Federal Claims and/or Judgment on the Pleadings to be delivered via ECF filing to all
counsel of record.

                                       Ashley N. Harris, Esq.
                                       Law Office of Ashley N. Harris, PLLC
                                       P.O. Box 461
                                       Leland, MS 38756
                                       Phone: (662) 580-5161
                                       Fax: (662) 580-5169
                                       Attorney for Plaintiff

                                       Willie Griffin, MS Bar #5022
                                       Bailey & Griffin, P.A.
                                       Post Office Box 189
                                       1001 Main Street
                                       Greenville, MS 38702-1966
                                       Attorney for Plaintiff

                                       Wilton V. Byars, III, Esq.
                                       Tiffany Carey, Esq.
                                       Daniel Coker Horton Bell, P.A.
                                       265 N. Lamar, Ste. R
                                       P.O. Box 1396
                                       Oxford, MS 38655
                                       Phone: (662) 232-8979
                                       Fax: (662) 232-8940
                                       Email: wbyars@danielcoker.com
                                              tcarey@danielcoker.com
                                       Attorney for Corey Weatherspoon

       FILED this 24th day of June, 2019.

                                                        /s/ Daniel J. Griffith
                                                       Daniel J. Griffith




                                                  3
